

Exhibit 10.2



SETTLEMENT AGREEMENT


This Settlement Agreement ("AGREEMENT") is made and entered into this 22nd day
of May, 2009, by and among Peace Mountain Natural Beverages Corp. ("PEACE
MOUNTAIN"), a Massachusetts corporation with a business address of P.O. Box
1445, Springfield, Massachusetts 01101, John David Alden, an individual with an
address at 57 Cooley Drive, Longmeadow, Massachusetts 01106, and Skinny
Nutritional Corporation ("SNC"), a Nevada Corporation with a principal place of
business at 3 Bala Plaza East, Suite 101, Bala Cynwyd, Pennsylvania 19004
(collectively, “the parties”).


WITNESSETH
 
WHEREAS, PEACE MOUNTAIN and SNC have each developed proprietary and trade secret
information relating to the design, development, and manufacture of beverage
products sold under, among other designations, Skinny Water, Diet Water, Skinny
Tea,  Skinny Juice, Skinny Shake, and the “Skinny” brand (collectively, “SKINNY
PRODUCTS”);
 
WHEREAS, the parties entered into a Definitive License and Distribution
Agreement on August 1, 2004, which was amended on October 1, 2006 (collectively,
the “DLD AGREEMENT”), wherein PEACE MOUNTAIN granted SNC rights to manufacture,
distribute, and sell SKINNY PRODUCTS, on an exclusive basis for a defined
period, using the intellectual property assets associated with the SKINNY
PRODUCTS, including propriety and trade secret information, good-will,
copyrights, Internet domain names, trademarks, and trade names (collectively the
“IP ASSETS”);
 
WHEREAS, SNC, pursuant to the DLD AGREEMENT, has spent money developing a brand
in the market for the SKINNY PRODUCTS, including the development of product line
extensions of SKINNY PRODUCTS, and has created marketing and distribution
channels for the SKINNY PRODUCTS and product line extensions;

 
Page 1 of 11

--------------------------------------------------------------------------------

 

WHEREAS, a dispute has arisen between the parties and such dispute is being
arbitrated, pursuant to Section 13.2 of the DLD AGREEMENT, according to the
rules of the American Arbitration Association under the caption “Peace Mountain
Natural Beverages Corp. v. Skinny Nutritional Corporation, AAA Case No.
11133E0067208” (“the pending arbitration”); and
 
WHEREAS, the parties wish to settle the pending arbitration.
 
NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
representations, promises, terms, and conditions contained in this AGREEMENT,
the parties agree as follows:
 
1.           Dismissal of the Pending Arbitration.  Within five (5) days of the
Closing (as such term is defined in the INTELLECTUAL PROPERTY ASSETS PURCHASE
AGREEMENT), the parties shall direct their respective counsel to execute and
file with the American Arbitration Association a Stipulated Order of Dismissal
With Prejudice in the form attached as Exhibit A.  Each of the parties shall
bear its own costs and neither shall seek reimbursement from the other of any
costs or expenses incurred in connection with the pending arbitration.
 
2.           Purchase of IP ASSETS.  Upon execution and delivery of this
AGREEMENT,  the parties shall concurrently execute and deliver that certain
INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, pursuant to which SNC will
purchase the IP ASSETS of PEACE MOUNTAIN under the terms set forth in the
INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT.  The INTELLECTUAL PROPERTY
ASSETS PURCHASE AGREEMENT is attached as Exhibit B.  Upon the Closing of the
transactions contemplated under the INTELLECTUAL PROPERTY ASSETS PURCHASE
AGREEMENT, the DLD AGREEMENT shall be terminated and shall be of no further
force or effect, and neither party shall have any further liability or
obligation to the other party thereunder, whether or not amounts for payment
thereunder have accrued and/or been paid.

 
Page 2 of 11

--------------------------------------------------------------------------------

 

3.           Consulting Agreement.  Upon execution and delivery of this
AGREEMENT, SNC and John David Alden shall concurrently execute and deliver a
two-year consulting agreement under the terms set forth in the CONSULTING
AGREEMENT, which is attached as Exhibit C.  The CONSULTING AGREEMENT shall
commence on the first day of the month following the execution of this
AGREEMENT.
 
4.           Mutual Release.  Effective as of the Closing of the transactions
contemplated under the INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, each of
the parties, on behalf of itself and on behalf of its representatives, heirs,
executors, attorneys, agents, partners, officers, shareholders, directors,
employees, subsidiaries, affiliates, divisions, successors, and assigns, hereby
forever releases and discharges the other parties and the representatives,
heirs, executors, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors, and
assigns of the other parties, of and from any and all manner of action, claim,
or cause of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, demands, losses, damages, costs or expenses
which they may have against each other as of the Closing of the transactions
contemplated under the INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, and
which arise out of or relate directly to the DLD AGREEMENT or the pending
arbitration settled by this AGREEMENT.
 
5.           Representation by Counsel.  Each of the parties acknowledges that
it has been represented by independent counsel of its own choice throughout all
negotiations which preceded the execution of this AGREEMENT.

 
Page 3 of 11

--------------------------------------------------------------------------------

 

6.           Representations as to Authority and Enforceability.  Each party
represents and warrants to the other parties that it has the full right, power,
and authority to execute, deliver, and perform this AGREEMENT, the INTELLECTUAL
PROPERTY ASSETS PURCHASE AGREEMENT, and the CONSULTING AGREEMENT, and that it
has not sold, assigned, transferred, conveyed, or otherwise disposed of any
claim or demand, or any portion of or interest in any claim or demand, relating
to any matter covered by this AGREEMENT.  All actions on the part of each party
necessary to approve the transactions as contemplated by this AGREEMENT, the
INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, and the CONSULTING AGREEMENT
have been duly taken as required by applicable law and any applicable
organizational documents and other agreements.  This AGREEMENT, the INTELLECTUAL
PROPERTY ASSETS PURCHASE AGREEMENT, and the CONSULTING AGREEMENT have been, and
the other agreements, documents, and instruments required to be delivered by any
party in accordance with the provisions of this AGREEMENT, the INTELLECTUAL
PROPERTY ASSETS PURCHASE AGREEMENT, and the CONSULTING AGREEMENT will be, duly
executed and delivered by such party and will constitute, or will constitute
when delivered, the valid and binding agreement and obligations of such party
enforceable against such party in accordance with their respective terms.
 
7.           Successors and Assigns.  This AGREEMENT may not be assigned by any
party without the prior written consent of the other parties except to a
successor of substantially the entire business to which this Agreement
relates.  Subject to the foregoing, this AGREEMENT shall extend to, inure to the
benefit of, and be binding upon the parties and their respective directors,
officers, partners, proprietors, attorneys, agents, servants, employees,
representatives, affiliates, subsidiaries, shareholders, predecessors,
successors, heirs and permitted assigns.
 
8.           Interpretation.
 
a.           Severability.  In the event that any provision of this AGREEMENT or
the application of any provision of this AGREEMENT is held by a tribunal of
competent jurisdiction to be contrary to law, the remaining provisions of this
AGREEMENT shall remain in full force and effect and this AGREEMENT shall be
interpreted as if such invalid provisions were omitted.
 
b.           Headings.  The paragraph headings contained in this AGREEMENT are
provided for convenience only and shall not be considered in the interpretation
and construction of this AGREEMENT.

 
Page 4 of 11

--------------------------------------------------------------------------------

 

9.           Waiver.  The failure of any party at any time or times to demand
strict performance by the other party(ies) of any of the terms, covenants, or
conditions set forth in this AGREEMENT shall not be construed as a continuing
waiver or relinquishment thereof and each may at any time demand strict and
complete performance by the other of said terms, covenants, and conditions.
 
10.           Confidentiality.  Each party shall maintain in confidence and not
disclose the terms and conditions of this AGREEMENT except: (a) as may be
required by an order of a court of competent jurisdiction; or (b) during the
course of arbitration so long as the disclosure of such terms and conditions are
restricted in the same manner as the confidential information of the arbitrating
party.
 
11.           Future Dispute Resolution.
 
a.           The parties agree to cooperate to effectuate the letter and spirit
of this AGREEMENT, the INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, and the
CONSULTING AGREEMENT.  The parties agree that they shall attempt in good faith
to resolve any questions, issues, or disputes arising out of or relating to this
AGREEMENT, the INTELLECTUAL PROPERTY ASSETS PURCHASE AGREEMENT, and the
CONSULTING AGREEMENT, which may occur in the future, promptly by negotiations.
 
b.           Any party may give the other party(ies) written notice of any
controversy not resolved in the normal course of business.  Within twenty (20)
days after delivery of that notice, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
dispute.  If the matter has not been resolved within sixty (60) days of the
disputing party’s notice, or if the parties fail to meet within twenty (20)
days, a party may initiate arbitration of the controversy as provided below.  If
a negotiator intends to be accompanied at a meeting by an attorney, the other
negotiator(s) shall be given at least three working days’ notice of such
intention and may also be accompanied by an attorney.  All negotiations pursuant
to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and state
rules of evidence.

 
Page 5 of 11

--------------------------------------------------------------------------------

 

c.           If the controversy has not been resolved by negotiation as provided
above, the parties shall settle the controversy by arbitration before the
American Arbitration Association in accordance with its Commercial Rules as then
in effect. If the parties cannot within fifteen (15) calendar days after such
initiation agree upon the selection of a single arbitrator, then they (PEACE
MOUNTAIN and JOHN DAVID ALDEN on the one hand, and SNC on the other) shall each
select an arbitrator within thirty (30) days thereafter and the two arbitrators
so selected shall select a third arbitrator, and such arbitration shall be
resolved by a majority vote of the panel of those three arbitrators. The
decision of the arbitrator(s) shall be binding on the parties and may be entered
by any party in any court of competent jurisdiction. The prevailing party in the
arbitration shall be entitled to have its reasonable attorney's fees incurred in
connection with the arbitration included in the arbitrator(s)' award. The
determination of which party is the prevailing party in any arbitration shall be
at the discretion of the arbitrator(s).
 
d.           Any arbitration shall be venued in Springfield, Massachusetts.
 
12.           Entire Agreement.  This AGREEMENT (including the agreements as
shown in the Exhibits) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, relating to such subject matter.  This
AGREEMENT may not be altered, amended, modified, or otherwise changed in any
respect except by an instrument in writing duly executed by authorized
representatives of each of the parties.
 
13.           Governing Law.  This AGREEMENT shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without regard
to its conflicts of laws principles).
 
IN WITNESS WHEREOF, the parties duly execute and deliver this AGREEMENT as of
the date first written above.

 
Page 6 of 11

--------------------------------------------------------------------------------

 
 
PEACE MOUNTAIN NATURAL
BEVERAGES CORP.
   
By:
/s/ John David Alden
Name:
John David Alden
Title:
President
   
JOHN DAVID ALDEN
   
/s/ John David Alden
 
SKINNY NUTRITIONAL
CORPORATION
   
By:
/s/ Ronald D. Wilson
Name:
Ronald D. Wilson
Title:
Pres. and CEO



 
Page 7 of 11

--------------------------------------------------------------------------------

 
EXHIBIT A


DOCKET NO. 11133E0067208


PEACE MOUNTAIN NATURAL   
:
   American Arbitration Association
BEVERAGES CORPORATION,
:
   
Plaintiff,
   
:
     
:
v.
   
:
     
:
SKINNY NUTRITIONAL
:
   
CORPORATION
   
:
Defendant.
   
:



STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
 
BE IT REMEMBERED on the day written below, came on to be considered the above
entitled and numbered cause, and came the parties, individually and by and
through counsel of record, and announced to the American Arbitration Association
that all matters in controversy and dispute had been compromised and settled,
and that this case should be dismissed with prejudice and the taxable costs be
taxed against the party incurring same.
 
ACCORDINGLY, IT IS ORDERED, ADJUDGED, AND DECREED that this case be, and is
hereby in its entirety, dismissed with prejudice as to its re-filing and if any
costs are outstanding, the same are taxed against the party incurring same, for
which let execution issue if not timely paid.
 
All relief not specifically granted or denied herein is denied.


SIGNED this _________ day of _____________________, 2009.


_______________________________
PRESIDING ARBITRATOR


AGREED AS TO FORM AND CONTENT:

 
Page 8 of 11

--------------------------------------------------------------------------------

 


Dated:  ____________________, 2009
PEACE MOUNTAIN NATURAL
 
BEVERAGE CORPORATION
 
By:
   
Title:
       
Dated:  ____________________, 2009
SKINNY NUTRITIONAL
 
CORPORATION
 
By:
   
Title:
 


 
Page 9 of 11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of IP Assets Purchase Agreement

 
Page 10 of 11

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Consulting Agreement

 
Page 11 of 11

--------------------------------------------------------------------------------

 